Title: From Alexander Hamilton to William S. Smith, 30 September 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York Sepr. 30. 1799
          
          I have received your letters of the twenty eighth instant with their enclosures—
          The winter quarters of the eleventh, twelfth and thirteenth regiments will be on Green brook in the vicinity of the Scotch Plains. Preparatory measures are now taking for the purpose.
          I shall be particularly attentive to the wish which you express in the case of Mr. Fowler.
          With great considerat I am, Sir
        